        Case: 3:19-cv-00517-jdp Document #: 61 Filed: 07/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

RAYMOND BOYLE,

        Plaintiff,
                                                    Case No. 19-cv-517-wmc
   v.

COLUMBIA COUNTY, CORY MILLER,
DAVID CLARK, ALEXANDER AGNEW,
BENJAMIN OETZMAN, MARK SMIT,
JORDAN HAUETER, ROGER
BRANDNER, GREGORY BISCH and
MICHAEL HAVERLEY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case with prejudice.


        /s/                                                   7/23/2020
        Peter Oppeneer, Clerk of Court                        Date
